Citation Nr: 0320294	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chloracne due to 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






REMAND

The veteran served on active duty from March 1969 to March 
1971. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

This issue was previously before the Board in January 2001, 
at which time it was remanded for additional development.  In 
part, the RO was to schedule the veteran for a VA examination 
of his skin in order to obtain an opinion as to the etiology 
of his chloracne.  

The record shows that the veteran was mailed a letter dated 
July 17, 2003, and was informed that he would be scheduled 
for a VA examination.  However, the remainder of the records 
does not show that the veteran was ever actually scheduled 
for this examination.  There is no copy of an examination 
report, and there is no letter in the claims folder from VA 
to the veteran indicating what date he should report for an 
examination.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, in order to 
protect the rights of the veteran, the Board must again 
remand this issue to either obtain a copy of any examination 
which might have been conducted, or to afford the veteran the 
VA skin examination first requested in January 2001.  

The Board further notes that the veteran indicated in a July 
2001 statement that he received treatment for his chloracne 
from a VA facility in 1986.  He did not identify this 
facility, and the records are not contained in the claims 
folder.  The Board finds that the RO should contact the 
veteran and ask that he provide the name of the facility.  
Then, the RO should obtain these records and associate them 
with the claims folder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be contacted and 
asked to provide the name of the VA 
facility at which he received his 
treatment for chloracne in 1986.  
Thereafter, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  If the veteran was afforded a VA 
dermatology examination subsequent to 
July 17, 2003, a copy of this examination 
report should be obtained and associated 
with the claims folder.  If the veteran 
failed to report for a scheduled VA 
examination without requesting to 
reschedule or otherwise failed to provide 
an adequate explanation, this should be 
noted in the records.  Otherwise, the RO 
should schedule the veteran for a VA 
dermatology examination to determine the 
nature, extent and etiology of any skin 
disorder found.  The claims file must be 
reviewed in conjunction with this 
examination and the examiner must 
indicate on the examination report that 
this has been accomplished.  The examiner 
should review the veteran's medical 
records and determine if the veteran has 
chloracne and if any skin disability 
found is related to service.  If the 
veteran is found to have chloracne, the 
examiner should state whether it is at 
least as likely as not that this 
disability is the result of active 
service.  A complete rationale must be 
given for all opinions and conclusions 
offered.  A legible copy of the 
examination report must be associated 
with the claims folder.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification should be 
associated with the claims file. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





